IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHERWOOD BOSTIC,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1767

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 17, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Sherwood Bostic, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, RAY, and BILBREY, JJ., CONCUR.